DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2020 has been entered and considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Regarding claims 1, 5, and 7, the claims recite “frequency multiplex-transmit[ting] a data signal in a different frequency band to each of the plurality of terminal stations via the relay station, and spatial multiplex-transmit[ting] a data signal to a terminal station of the plurality of terminal stations supporting spatial multiplex transmission in a particular frequency band and via the plurality of relay stations.” The claims thus recite the transmitting “a data signal” using frequency division multiplexing (FDM) to all of the terminal stations via the single identified relay station as well as transmitting “a data signal” using spatial division multiplexing (SDM) to a single terminal station via all of the relay stations. The same term “a data signal” is used for each transmission, and it is unclear if each recitation of “a data signal” is intended to refer to the same data signal (and thus the data transmitted via FDM and SDM is the same) or if each recitation of “a data signal” is intended to refer to a different data signal (and thus the data transmitted via FDM and SDM is different). Claims 1, 5, and 7 are thus indefinite. For the purpose of this examination, the Examiner will interpret the claims broadly as potentially referring to the same data signal or to different data signals.	Regarding claims 2 and 6, the claims have several issues that render the claims unclear. For instance, the claims recite “the terminal station,” but claims 1 and 5 from which claims 2 and 6 depend recite “a plurality of terminal stations” and “a terminal station of the plurality of terminal stations supporting spatial multiplex transmission.” The claim limitation “the terminal station” could thus potentially refer to one of “a plurality of terminal stations” or to “a terminal station of the plurality of terminal stations supporting spatial multiplex transmission.” Because claims 2 and 6 discuss spatial multiplex transmission to “the terminal,” the Examiner initially assumed that “the terminal” recited in claims 2 and 6 was intended to refer to “a terminal station of the plurality of terminal stations supporting spatial multiplex transmission” recited in claims 1 and 5. However, such an assumption creates additional problems since claims 1 and 5 require transmission of “a data signal to a terminal station of the plurality of terminal stations supporting spatial multiplex transmission in a particular frequency band and via the plurality of relay stations,” whereas claims 2 and 6 instead require that the base station “allocate the particular frequency band in which a data signal addressed to the terminal station is spatial multiplex-transmitted via the one or more relay stations selected by the terminal station.” The Examiner would also like to note that “the particular frequency band” recited in claims 2 and 6 appears to be the same as “a particular frequency band” in claims 1 and 5, which also supports the Examiner’s initial assumption that “the terminal station” is intended to refer to “a terminal station of the plurality of terminal stations supporting spatial multiplex transmission.” Claims 1 and 5 thus require transmission of a data signal over a particular frequency band to a terminal station via the plurality of relay stations whereas claims 2 and 6 require transmission of a data signal over the particular frequency band to the terminal station via only one or more selected relay stations. It is therefore also unclear if “the terminal station” recited in claims 2 and 6 is intended to be different from “a terminal station” discussed in claims 1 and 5. If “the terminal station” recited in claims 2 and 6 is intended to be the same as “a terminal station of the plurality of terminal stations supporting spatial multiplex transmission” recited in claims 1 and 5, claims 2 and 6 appear to impermissibly broaden the independent claims by removing the requirement that “a data signal” is transmitted via the plurality of relay stations. The independent claims and the dependent claims also separately recite “a data signal,” and it is unclear if “a data signal” in claims 1 and 5 is intended to be the same or different from “a data signal” in claims 2 and 6 given the confusion discussed above. Claims 2 and 6 are thus indefinite. For the purpose of this examination, the Examiner will interpret the claims broadly wherein “the terminal station” in claims 2 and 6 is potentially the same as or potentially different from “a terminal station of the plurality of terminal stations supporting spatial multiplex transmission” because the claim language is unclear. The Examiner will also interpret “a data signal” in claims 2 and 6 as potentially the same or different from “a data signal” in claims 1 and 5.	Regarding claims 2-4 and 6-7, the claims are rejected because they depend from rejected claims 1 and 5 respectively.	Regarding claims 3-4 and 7, the claims are rejected because they depend from rejected claims 2 and 6 respectively.
Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The Examiner would like to note that such allowability is subject to change depending on the amendments made to overcome such rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997. The examiner can normally be reached Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC MYERS/Primary Examiner, Art Unit 2474